DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 17/279,827 filed 25 March 2021. Claims 1-13, and 15-18 pending. Claim 14 canceled. This Office Action serves to replace the previous Non-Final Office Action filed 02 March 2022.

Information Disclosure Statement
The information disclosure statements (IDS) submitted 25 March 2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 10, 12, 13, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a gearbox comprising a parking lock [ . . . ] a transfer device, a detent, a parking lock gear” in lines 1-6. It is unclear how the parking lock can be a separate element of the transfer device, detent, and parking lock gear. Instead, it appears that the parking lock includes a transfer device, detent, and parking lock gear.
Claim 4 recites the limitation "the shaft piece" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the axial sealing ring" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the shaft sealing ring" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner’s Note:
It appears that claim 4 may have been intended to depend from claim 3 and not claim 2. Though “axial sealing ring” and “shaft sealing ring” do not have a “the” in front, they are part of list of three elements that is preceded by a “the.”
Claim 10 recites “a gearbox comprising a parking lock [ . . . ] a transfer device, a detent, a parking lock gear” in lines 1-6. It is unclear how the parking lock can be a separate element of the transfer device, detent, and parking lock gear. Instead, it appears that the parking lock includes a transfer device, detent, and parking lock gear.
Claim 12 recites the limitation "the oil chamber" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the intermediate piece" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the shaft piece" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the drive shaft" in lines 6 and 7.  There is insufficient antecedent basis for this limitation in the claim.
Examiner’s Note:
It appears that the antecedent basis issues are a result of claim 12 originally being in a multiple dependent form.
Claim 17 recites the limitation "the oil chamber" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the intermediate piece" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the drive shaft" in lines 6 and 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the alignment position" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the electromechanical actuator" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are rejected as depending from a rejected base claim.
Examiner’s Note:
Claim 17 appears to depend from the wrong claim because the recited antecedent issues stem from recited elements not being present in claim 10.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Further, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 11, and 15 as best understood are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication No. 2018/0154881 to Heubner et al. (hereinafter referred to as Heubner).
Regarding claims 1, 2, 11, and 15, Heubner discloses:
Claim 1:
A gearbox comprising a parking lock (i.e., 12) which is integrated in a gearbox housing (i.e., 54) of the gearbox (i.e., at least Fig. 3 shows the gearbox), a transfer device (i.e., any element between the defined detent and actuator that is axially aligned with the actuator is sufficient to be a transfer device because at least [0024] appears to define a transfer device as anything that can “transfer the torque of the actuator.), a detent (i.e., 18) and a parking lock gear (i.e., 14), characterized in that an electromechanical actuator (i.e., 36) is arranged outside the gearbox housing (i.e., 54), which actuator is centered with respect to the transfer device (i.e., any element in at least Fig. 3 that is axially aligned with 36 meets this limitation) on an interface (i.e., 86) on the gearbox housing and is sealed off from the gearbox housing at the interface (i.e., at least Fig. 3 shows the sealed relationship).
Claim 2:
Characterized in that the interface is formed as an intermediate piece (i.e., 86) which is sealed off from the gearbox housing (i.e., at least Fig. 3 shows the sealed relationship, which is further supported by [0051]) and accommodates a drive shaft (i.e., 90) of the electromechanical actuator.
Claim 11:
Characterized in that the electromechanical actuator is an electric motor (i.e., at least [0043] discloses that 36 is an electric motor).
Claim 15:
Vehicle comprising at least one electric drive and the gearbox (i.e., at least [0001] discloses that the park brake is used in hybrid vehicles) as claimed in claim 1 (i.e., see rejection of claim 1 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 11137073 to Klein et al. (hereinafter referred to as Klein) in view of US Patent No. 5799536 to Janiszewski et al. (hereinafter Janiszewski).
Claim 10:
Regarding claim 10, Klein discloses:
a gearbox comprising a parking lock (Figs. 1A-D), a transfer device (e.g., 122, 123), a detent (2) and a parking lock gear (3), characterized in that the transfer device has a deflection means (5) which is pivotally arranged (C9/18-19) on a pivot bearing (1) which simultaneously represents a bearing of the detent (2). (Fig. 1A-D) for an automatic transmission of a vehicle (C1/L18-19)
Klein does not explicitly disclose:
the parking lock is integrated in a gearbox housing of a gearbox
Janiszewski discloses:
a parking brake (e.g., 30, 33, 41; Figs. 2 and 3) which is integrated in a gearbox housing (1) of a gearbox. (Fig. 1)
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to provide the parking lock of Klein, integrated in a gearbox housing of a gearbox as taught by Janizewski for the purpose of performing the desired function of locking rotation of the transmission gearing within the gearbox. Further, it is well known within the art to employ a parking lock within a gearbox housing to lock a parking gear.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. in view Janiszewski and further in view of Heubner.
Claim 16:
Vehicle comprising at least one electric drive and the gearbox (i.e., at least [0001] discloses that the park brake is used in hybrid vehicles) as claimed in claim 10 (i.e., see rejection of claim 10 above).

Allowable Subject Matter
Claims 3 and 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming any rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2017/0292605 teaches an electronic park lock system. However, the reference fails to teach or render obvious ta gearbox with housing as set forth in the claims.
2016/0061323 teaches an electronic park lock system. However, the reference fails to teach or render obvious ta gearbox with housing as set forth in the claims.
2009/0037430 teaches an electronic park lock system. However, the reference fails to teach or render obvious ta gearbox with housing as set forth in the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J HLAVKA/Primary Examiner, Art Unit 3659